DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/408,409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the copending claims and the instant claims are minor and obvious from each other.  For example, the instant claim 1 is a broader version of the copending claim 1 (i.e., the instant claim does not include the sensor nor the limitation that the second air filter is for filtering air exiting the mask as in the copending claim 1).  In the instant claim 1, the structural elements are included in the copending claim 1.  Any infringement over the copending claims would also infringe 
This is a provisional nonstatutory double patenting rejection.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/547,207. 
Although the claims at issue are not identical, they are not patentably distinct from each other becausethe difference between the copending claims and the instant claims are minor and obvious from each other.  For example, the instant claim 13 is a broader version of the copending claim 1 (i.e., the instant claim does not include the central air filter nor the one or more tubes or channels between the first and second ari filters, as in the copending claim 1).  In the instant claim 1, the structural elements are included in the copending claim 1.  Any infringement over the copending claims would also infringe over the instant claims.  Hence, the instant claims 1-20 do not differ from the scope of the copending claims 1-20.  
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-14, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Conrad (US 2021/0275842).
As to claim 1, Conrad discloses a protective face mask 10 (Figs. 32-34) comprising: a face mask 10 configured to be worn by a person (mask body 12, Figs. 32-34, paragraph [0241], see also Fig. 1 showing a person wearing a mask 10); wherein the mask 10 further comprises a transparent portion 20 configured to cover the person's mouth (paragraph [0006],[0012]); wherein the mask 10 further comprises a first air filter 116 configured to be worn on a side of the person's face (HEPA filter 116, see Fig. 32, filter assembly 14 housing filter 116 is positioned above the eyes of the person, which can be considered an upper and/or front side of the person’s face, paragraph [0316]); see also Figs. 86-89 where the filter assembly 14 including filters 116, 118 is shown on a front, lower side of the person’s face), wherein the first air filter 116 is in fluid communication with space 28 between the transparent portion 20 and the person's mouth (see volume 28 between the faceplate 20 and the person’s face, labeled in Fig. 19); wherein the mask 10 further comprises an impellor 130 which draws air from 

    PNG
    media_image1.png
    703
    843
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    703
    843
    media_image2.png
    Greyscale

As to claim 4, Conrad discloses that air is drawn into the mask through the first air filter 116 primarily by the impellor 130, but air flows out of the mask 10 through the second air filter 118 due to the person's respiration (see illustrated Fig. 32 below).  

    PNG
    media_image3.png
    703
    843
    media_image3.png
    Greyscale

As to claim 5, Conrad discloses that the first air filter 116 filters out more airborne particles than the second air filter 118 (the High Efficiency Particulate Air (HEPA) first filter 116 will inherently filter out more airborne particles since it is designed to filter out very small particles, while the second foam filter 118, is designed to only filter out larger particles/droplets, see paragraph [0316]).  
As to claim 6, Conrad discloses that the mask 10 further comprises a sensor and the rotational speed of the impellor 130 is automatically increased when the sensor detects a physiological need for more airflow (the sensor senses inhalation flow/pressure, which is considered an indication of a physiological need for more 
As to claim 7, Conrad discloses a protective face mask 10 (Figs. 32-34) comprising: a face mask 10 configured to be worn by a person (mask body 12, Figs. 32-34, paragraph [0241], see also Fig. 1 showing a person wearing a mask 10); wherein the mask 10 further comprises a transparent portion 20 configured to cover the person's mouth (paragraph [0006],[0012]); wherein the mask 10 further comprises a first air filter 116 configured to be worn on the top of the person's head (HEPA filter 116, see Fig. 32, filter assembly 14 housing filter 116 is positioned above the eyes of the person, which can be considered the top of the person’s head since it is on the top half of the person’s head, paragraph [0316]), wherein the first air filter 116 is in fluid communication with space 28 between the transparent portion 20 and the person's mouth (see volume 28 between the faceplate 20 and the person’s face, labeled in Fig. 19); wherein the mask 10 further comprises an impellor 130 which draws air from outside the mask 10 through the first air filter 116 (see Fig. 32, paragraphs [0316]-[0317]); and wherein the mask 10 further comprises a second air filter 118 configured to be worn on a side of the person's face, wherein the second air filter 118 is in fluid communication with space 28 between the transparent portion 20 and the person's mouth (see annotated Fig. 32 below where either of the foam filters 118 can be considered the second air filter and are located in filter assembly 14 which is positioned on a top/front side of the person’s face, see also paragraph [0316]).  

    PNG
    media_image1.png
    703
    843
    media_image1.png
    Greyscale

As to claim 8, Conrad discloses that the mask 10 further comprises an air tube or air channel 42 (air flow conduit 42) from the first air filter 116 to the space 28 between the transparent portion 20 and the person's mouth (see Fig. 32, paragraph [0325]).  
As to claim 9, Conrad discloses that air is drawn into the mask 10 through the first air filter 116 primarily by the impellor 130, but air flows out of the mask 10 through the second air filter 118 due to the person's respiration (see annotated Fig. 32 below).  

    PNG
    media_image3.png
    703
    843
    media_image3.png
    Greyscale

As to claim 10, Conrad discloses that the first air filter 116 filters out more airborne particles than the second air filter 118 (the High Efficiency Particulate Air (HEPA) first filter 116 will inherently filter out more airborne particles since it is designed to filter out very small particles, while the second foam filter 118, is designed to only filter out larger particles/droplets, see paragraph [0316]).  
As to claim 11, Conrad discloses that the impeller is activated by the person (activated by the sensor sensing when the person inhales, see paragraph [0369]).  
As to claim 12, Conrad discloses that the mask further comprises a sensor and the rotational speed of the impellor is automatically increased when the sensor detects 
As to claim 13, Conrad discloses a protective face mask 10 (Figs. 32-34) comprising: a face mask 10 configured to be worn by a person (mask body 12, Figs. 32-34, paragraph [0241], see also Fig. 1 showing a person wearing a mask 10); wherein the mask 10 further comprises a transparent portion 20 configured to cover the person's mouth (paragraph [0006],[0012]); wherein the mask 10 further comprises a first air filter 116 configured to be worn on a first side of the person's head (HEPA filter 116, see Fig. 32, filter 116 is positioned on the right half of the mask 10, paragraph [0316]), wherein the first air filter 116 is in fluid communication with space 28 between the transparent portion 20 and the person's mouth (see volume 28 between the faceplate 20 and the person’s face, labeled in Fig. 19); wherein the mask 10 further comprises a second air filter 118 configured to be worn on the opposite side of the person's head (see Fig. 32 where the filter 118 is positioned on the left half of the mask 10), wherein the second air filter 118 is in fluid communication with space 28 between the transparent portion 20 and the person's mouth (see Fig. 32 below, see also paragraph [0316]); and wherein the mask 10 further comprises an impellor 130 which draws air from outside the mask 10 through the first air filter 116 into the space 28 between the transparent portion 20 
    PNG
    media_image4.png
    703
    843
    media_image4.png
    Greyscale

As to claim 14, Conrad discloses that the transparent portion 20 has a concavity which faces toward the person's mouth (see Fig. 1).  
As to claim 17, Conrad discloses that air is drawn into the mask through the first air filter 116 primarily by the impellor 130, but air flows out of the mask 10 through the second air filter 118 due to the person's respiration (see annotated Fig. 32 below).  

    PNG
    media_image3.png
    703
    843
    media_image3.png
    Greyscale


As to claim 18, Conrad discloses that the first air filter 116 filters out more airborne particles than the second air filter 118 (the High Efficiency Particulate Air (HEPA) first filter 116 will inherently filter out more airborne particles since it is designed to filter out very small particles, while the second foam filter 118, is designed to only filter out larger particles/droplets, see paragraph [0316]).   

Claims 1, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feasey et al. (US 2018/0296864).

As to claim 13, Feasey discloses a protective face mask (Figs. 7-10) comprising: a face mask (face shield 2) configured to be worn by a person; wherein the mask further comprises a transparent portion 2 configured to cover the person's mouth (see Fig. 7, paragraphs [0124],[0191]); wherein the mask 2 further comprises a first air filter 12 configured to be worn on a first side of the person's head (nanofilter 12, see Fig. 9, paragraph [0195]), wherein the first air filter 12 is in fluid communication with space between the transparent portion and the person's mouth (see Fig. 5 and Fig. 6 showing arrows in the space between the face shield 2 and the person’s mouth); wherein the 
As to claim 16, Feasey discloses that the first air filter 12 and second air filter 12 are located behind the person's first side and second side ears, respectively (see Fig. 7 and Fig. 9).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Feasey et al. (US 2018/0296864), in view of Conrad (US 2021/0275842).
As to claim 3, Feasey lacks detailed description as to the limitation that the second air filter is configured to be closer to the person's ear on the side than the first air filter.  However, Conrad teaches a protective face mask having a first foam filter 118 immediately upstream of a second HEPA filter 116 (see annotated Fig. 32 below, paragraph [0317]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Feasey so that the filter assembly includes a first foam air filter for filtering larger particles/droplets upstream of a second HEPA filter, as taught by Conrad, in order to extend the lifespan of the higher efficiency filter (see Conrad, paragraph [0313]).
The now modified Feasey mask will have the second air filter (the downstream filter) closer to the person’s ear than the first air filter (the upstream filter), see Fig. 9 where filter 12 would be closer to the person’s ear than an upstream pre-filter.

    PNG
    media_image5.png
    703
    843
    media_image5.png
    Greyscale

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0206545), in view of Feasey et al. (US 2018/0296864).
As to claim 13, Kim discloses a protective face mask 1 (Fig. 1, Fig. 2) comprising: a face mask 1 configured to be worn by a person (paragraph [0037]); wherein the mask 1 further comprises a portion 10 configured to cover the person's mouth (paragraph [0037]); wherein the mask 1 further comprises a first air filter 25 configured to be worn on a first side of the person's head (Fig. 4, Fig. 7, paragraph [0048]), wherein the first air filter 25 is in fluid communication with space between the portion 10 and the person's mouth (paragraph [0046]); wherein the mask further comprises a second air filter 45 
Kim does not disclose that the portion 10 covering the mouth of the person is transparent.  However, Feasey teaches a protective face mask made out of a transparent material to allow the person’s mouth to be visible (paragraph 0124]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Kim so that the body portion covering the person’s mouth is transparent, as taught by Feasey, in order to improve visibility of the person’s facial expressions when communicating with others (see Feasey, paragraph [0124]).
As to claim 15, the modified mask of Kim discloses that the first air filter 25 and second air filter 25 are located over the person's first side and second side cheeks, respectively (see Fig. 1, Fig. 2 of Kim, paragraph [0057] which discloses that the catching parts 30, 50 are fixed to the ears, thus the filters 25, 45 would overly the person’s cheeks when the mask is positioned over the mouth and nose.).  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feasey et al. (US 2018/0296864), in view of Hur et al. (US 2018/0028846).
As to claim 19, Feasey lacks detailed description as to the limitation that the mask further comprises an environmental sensor and the rotational speed of the 
As to claim 20, Feasey lacks detailed description as to the limitation that the mask further comprises a biometric sensor and the rotational speed of the impellor is automatically increased when the sensor detects a physiological need for more airflow.  However, Hur teaches a breath responsive powered air purifying respirator having a biometric sensor (such as an oxygen sensor or carbon dioxide sensor, paragraph [0044]), wherein the rotational speed of an impellor/fan 132 is automatically increased when the sensor detects a physiological need for more airflow (microcontroller monitors the oxygen/carbon dioxide sensor and adjusts the speed of fan 132 to maintain appropriate levels, paragraph [0044]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Feasey so that the speed of the fan is adjusted automatically based on data from an oxygen/carbon dioxide sensor, as taught by Hur, in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fu (US 2020/0406069), Virr et al. (US 2012/0174922), Song et al. (US 2018/0236275), and Curran et al. (US 2015/0202473) each discloses a protective face mask having a blower and one or more filters. Blomberg et al. (US 2014/0216475) discloses a protective face mask with two filter cartridges on opposing sides of the mask overlying the cheeks of the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785